       Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION


ADRIANNA B. REYES                            §
     Plaintiff                               §
                                             §      CASE NO. ____________________
                                             §
                                             §
                                             §
MAVERICK NURSING AND                         §
REHABILITATION CENTER, INC.                  §
    Defendant                                §

                         PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Now Comes ADRIANNA B. REYES, hereinafter referred to as “Plaintiff,”

complaining of MAVERICK NURSING AND REHABILITATION CENTER, INC.,

hereinafter referred to as “MAVERICK NURSING” and/or “Defendant”. For cause of

action, Plaintiff would respectfully show unto the Court the following:

                                           I.
                                        PARTIES

1.     Plaintiff is an individual who resides in Eagle Pass, Maverick County, Texas.

2.     Defendant MAVERICK NURSING AND REHABILITATION CENTER, INC. is an

ongoing business organized pursuant to the laws of the State of Texas and may be

served with process by delivering both a copy of the citation and original petition to

Defendant’s registered agent: Heber Lacerda at 101 West Goodwin, Suite 1108,

Victoria, Texas 77901.
        Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 2 of 6



                                           II.
                                      JURISDICION

3.     This Court has jurisdiction over this action pursuant to 28 USC §1331 (federal

question and diversity). Venue is proper in the United States District Court for the

Western District of Texas, Del Rio Division, pursuant to 28 USC §1391.          Plaintiff’s

claims arose in whole or in part in the Western District of Texas.

4.     Plaintiff brings this cause of action under the provisions of the Equal Pay Act of

1963, 29 USC § 206(d).

                                       III.
                           MISNOMER/MISIDENTIFICATION

5.     In the event any parties are misnamed or are not included herein, it is Plaintiff’s

contention that such was a “misidentification,” “misnomer” and/or such parties are/were

“alter egos” of parties named herein. Alternatively, Plaintiff contends that such

“corporate veils” should be pierced to hold such parties properly included in the interest

of justice.

                                        IV.
                               FACTUAL BACKGROUND

6.     Adrianna B. Reyes, a female, was formerly an employee of MAVERICK

NURSING in Maverick County, Texas. Ms. Reyes had been employed with Maverick

Nursing since 2015 as an Admissions Coordinator. During the time she worked for

MAVERICK NURSING, Ms. Reyes was a good worker and was not reprimanded for her

work or lack of enthusiasm for the position.      In fact, in September 2015, she was

promoted to Admission Director, and promised a salary increase equivalent to her male

predecessor.




                                            2
       Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 3 of 6



7.     Despite having the same position and responsibilities as her male predecessor,

Ms. Reyes never received the salary increase she was promised equivalent to her male

predecessor. Ms. Reyes wholeheartedly believed, at all times during her employment

with MAVERICK NURSING, that she was going to receive the salary increase she was

repeatedly promised over and over throughout the course of her employment. Ms.

Reyes raised the disparate treatment numerous times with her superiors.

8.     Finally, on July 27, 2017, Ms. Reyes received a Retention Bonus Agreement,

wherein MAVERICK NURSING agreed to pay Ms. Reyes part of what she was

promised, but not what was originally agreed to. After complaining numerous times,

Ms. Reyes was eventually retaliated against when MAVERICK NURSING created a

hostile work environment. It was not until August 3, 2017 that Ms. Reyes came to the

realization that she was never going to be compensated what she was promised, in

addition to MAVERICK NURSING creating a hostile work environment, and she was

constructively terminated.

                                     VI.
                     WRONGFUL DISCHARGE AND RETALIATION
                        UNDER STATE AND FEDERAL LAW

9.     The acts committed by the agents, servants and/or employees of Defendant in

discriminating and discharging Plaintiff constitute violations of Title VII of the Civil Rights

Act of 1964, and the Texas Commission on Human Rights Act, Tex. Lab. Code Ann. §

21.001, et seq. Defendant discriminated against Plaintiff on the basis of her gender

(female) a protected class under Title VII and the Texas Commission on Human Rights.

The purpose of these Acts is to secure to those within this state freedom from

discrimination in employment.      The acts committed by the agents, servants and/or



                                              3
       Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 4 of 6



employees of Defendant MAVERICK NURSING in discriminating and retaliating against

Plaintiff constitute violations of Title VII and Tex. Labor Code §21.051, et seq., including

21.051, 21055, and 21.056. Based on these actions, Plaintiff brings her claims against

Defendant.

10.    Plaintiff further brings her claim pursuant to Section 21.055 of the Texas Labor

Code, in that after Defendant was notified by Plaintiff of offending actions, Defendant

not only failed to investigate or take any action to prevent the offensive actions but

instead terminated her for complaining of the offensive actions.

                                       VIII.
                           VIOLATION OF EQUAL PAY ACT

11.    Ms. Reyes was hired to take the position of Admissions Director that was

previously filled by a male.    The male Admissions Director that she replaced was

making a higher salary than Ms. Reyes, a female, was hired for, and at all times during

Ms. Reyes’ employment with MAVERICK NURSING, Ms. Reyes was paid less than the

male Admissions Director. At all times during that employment Ms. Reyes and her male

counterpart performed the same work, in the same department.              Ms. Reyes was

discriminated against by being paid a lower salary than her male counterpart for a job

involving equal work, skill, effort, and responsibility, solely on the basis of sex. This

practice is in violation of the Equal Pay provisions of the Fair Labor Standards Act, 29

USC § 206(d).

12.    Defendant’s violation of the Equal Pay provisions of the Fair Labor Standards

Act, as set forth above, was a malicious and willful violation in that Defendant knew, or

should have known, of the provisions pertaining to equal pay contained in the Fair Labor

Standards Act but continued to pay a male employee performing the same work as


                                             4
       Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 5 of 6



Plaintiff under similar working conditions at a higher rate than Plaintiff, even after

Plaintiff complained of such discrimination.

                                          IX
                                   ACTUAL DAMAGES

13.    As a direct and proximate cause of the acts of the agents, servants and/or

employees of the Defendant as plead herein, the Plaintiff is entitled to recover

reasonable damages, which include at least the following:

       1)     Mental anguish, suffering and emotional distress suffered in the past;

       2)     Mental anguish, suffering and emotional distress which in reasonable

              probability will be suffered in the future;

       3)     Lost wages, past and future (including the unpaid differential due under 29

              USC § 206(d), an amount equal to wages and benefits lost)

       4)     Pecuniary losses, past and future;

       5)     Punitive damages;

       6)     Reasonable attorneys’ fees, experts fees and costs; and

       7)     Liquidated damages for Defendant’s malicious and willful violation of the

              statute.

14.    Based upon the above enumerated damages, the Plaintiff pleads for actual

damages for the above damage elements in an amount the jury deems reasonable

under the circumstances.

                                           X.
                                      JURY DEMAND

15.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a

trial by jury and hereby tenders the jury fee.



                                                 5
       Case 2:19-cv-00045-AM-VRG Document 1 Filed 08/02/19 Page 6 of 6



                                         XI.
                                     CONCLUSION

16.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be

cited to appear and answer herein and that upon a final hearing hereof, a judgment be

rendered for Plaintiff and against the Defendant, for the actual damages set out above

in an amount the jury deems reasonable under the circumstances, along with costs of

court, pre-judgment interest, post-judgment interest, and for such other and further relief

to which Plaintiff may show herself justly entitled under Texas and Federal law.

                                          Respectfully submitted,

                                          NEVAREZ LAW GROUP, P.C.


                                          ______________________________
                                          ALFONSO NEVAREZ C.
                                          State Bar No. 24005376
                                          780 E. Rio Grande St.
                                          Eagle Pass, Texas 78852
                                          (830) 776-7003
                                          (830) 776-7004 (fax)

                                          ATTORNEY FOR PLAINTIFF




                                            6
